Name: 85/197/EEC: Council Decision of 12 March 1985 adopting a plan to stimulate European scientific and technical cooperation and interchange (1985 to 1988)
 Type: Decision
 Subject Matter: research and intellectual property;  cooperation policy;  information and information processing
 Date Published: 1985-03-25

 Avis juridique important|31985D019785/197/EEC: Council Decision of 12 March 1985 adopting a plan to stimulate European scientific and technical cooperation and interchange (1985 to 1988) Official Journal L 083 , 25/03/1985 P. 0013 - 0015 Spanish special edition: Chapter 16 Volume 1 P. 0242 Portuguese special edition Chapter 16 Volume 1 P. 0242 +++++( 1 ) OJ NO C 142 , 29 . 5 . 1984 , P . 4 . ( 2 ) OJ NO C 315 , 26 . 11 . 1984 , P . 115 . ( 3 ) OJ NO C 343 , 24 . 12 . 1984 , P . 12 . ( 4 ) OJ NO C 7 , 29 . 1 . 1974 , P . 2 . ( 5 ) OJ NO L 181 , 6 . 7 . 1983 , P . 20 . ( 6 ) OJ NO C 208 , 4 . 8 . 1983 , P . 1 . ( 7 ) OJ NO L 350 , 10 . 12 . 1982 , P . 45 . ( 8 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 12 MARCH 1985 ADOPTING A PLAN TO STIMULATE EUROPEAN SCIENTIFIC AND TECHNICAL COOPERATION AND INTERCHANGE ( 1985 TO 1988 ) ( 85/197/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS ARTICLE 2 OF THE TREATY ASSIGNS TO THE COMMUNITY THE TASK INTER ALIA OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS THE ACTIVITIES TO BE PERFORMED TO THIS END BY THE COMMUNITY ARE SET OUT IN ARTICLE 3 OF THE TREATY ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 ON THE COORDINATION OF NATIONAL POLICIES AND THE DEFINITION OF PROJECTS OF INTEREST TO THE COMMUNITY IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 4 ) , THE COUNCIL ENTRUSTED THE COMMISSION WITH THE TASK OF DEFINING PROJECTS OF INTEREST TO THE COMMUNITY AND SELECTING APPROPRIATE WAYS AND MEANS OF IMPLEMENTING THESE PROJECTS ; WHEREAS , IN DECISION 83/331/EEC OF 28 JUNE 1983 , THE COUNCIL ADOPTED AN EXPERIMENTAL COMMUNITY ACTION TO STIMULATE THE EFFICACY OF THE EUROPEAN ECONOMIC COMMUNITY'S SCIENTIFIC AND TECHNICAL POTENTIAL ( 5 ) , AND ON 28 FEBRUARY 1984 REQUESTED THE COMMISSION TO PUT FORWARD A PROPOSAL FOR A STIMULATION PLAN FOR THE YEARS 1985 TO 1988 ; WHEREAS BY ITS RESOLUTION OF 25 JULY 1983 ( 6 ) DEALING WITH THE FIRST FRAMEWORK PROGRAMME FOR THE COMMUNITY'S RESEARCH , DEVELOPMENT AND DEMONSTRATION ACTIVITIES , THE COUNCIL APPROVED THE GOAL OF " IMPROVING THE EFFICACY OF THE COMMUNITY'S SCIENTIFIC AND TECHNICAL POTENTIAL " ; WHEREAS THE TREATY DOES NOT PROVIDE FOR THE SPECIFIC POWERS NECESSARY FOR THE ADOPTION OF THIS DECISION ; HAVING REGARD TO THE OPINION OF THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) , HAS DECIDED AS FOLLOWS : ARTICLE 1 A PLAN TO STIMULATE EUROPEAN SCIENTIFIC AND TECHNICAL COOPERATION AND INTERCHANGE , HEREINAFTER REFERRED TO AS THE " STIMULATION PLAN " AND AS SET OUT IN THE ANNEX , IS HEREBY ADOPTED FOR A FOUR-YEAR PERIOD COMMENCING ON 1 JANUARY 1985 . ARTICLE 2 THE STIMULATION PLAN CONSISTS OF A RANGE OF ACTIVITIES WHICH HAVE AS THEIR AIM THE ESTABLISHMENT OF A NETWORK OF SCIENTIFIC AND TECHNICAL COOPERATION AND INTERCHANGE AT EUROPEAN LEVEL , WHICH WILL GRADUALLY BE EXTENDED . IT COVERS ALL FIELDS OF SCIENCE AND TECHNOLOGY - BOTH EXACT AND NATURAL SCIENCES . HOWEVER , IN CHOOSING ACTIVITIES TO BE SUPPORTED , PARTICULAR ATTENTION SHALL BE GIVEN TO THE AREAS SET OUT IN THE ANNEX IN VIEW OF THEIR SPECIAL INTEREST . ARTICLE 3 THE FUNDS ESTIMATED AS NECESSARY FOR THE EXECUTION OF THE STIMULATION PLAN AMOUNT TO 60 MILLION ECU , INCLUDING EXPENDITURE ON A STAFF OF 12 . ARTICLE 4 THE COMMISSION SHALL UNDERTAKE THE IMPLEMENTATION OF THE STIMULATION PLAN BY MEANS OF RESEARCH GRANTS , CONTRACTS ENCOURAGING THE TWINNING OF LABORATORIES AND OPERATIONS CONTRACTS . IT SHALL BE ASSISTED BY THE COMMITTEE FOR THE EUROPEAN DEVELOPMENT OF SCIENCE AND TECHNOLOGY ( CODEST ) , SET UP UNDER DECISION 82/835/EEC ( 7 ) AS WELL AS BY CONSULTANTS . ARTICLE 5 DURING THE SECOND YEAR THE STIMULATION PLAN SHALL BE REVIEWED . THE RESULT OF THIS REVIEW SHALL BE COMMUNICATED TO THE COUNCIL AND THE EUROPEAN PARLIAMENT . THIS REVIEW MAY LEAD TO THE SUBMISSION BY THE COMMISSION OF A PROPOSAL FOR A REVISION OF THE PLAN IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES . ARTICLE 6 THE COMMISSION SHALL NEGOTIATE AND CONCLUDE THE CONTRACTS NEEDED TO IMPLEMENT THE SELECTED PROJECTS . TO THIS END IT SHALL DRAW UP CONTRACTS SHOWING THE RIGHTS AND OBLIGATIONS OF EACH PARTY , PARTICULARLY THE METHODS OF DISSEMINATING , PROTECTING AND EXPLOITING THE RESEARCH RESULTS AND OF MAKING ANY REIMBURSEMENT THAT MAY BE NECESSARY OF THE FUNDING GIVEN . REGULATION ( EEC ) NO 2380/74 ( 8 ) SHALL APPLY WITH THE EXCEPTION OF THE COMMISSION'S RIGHT TO ISSUE SUBLICENCES IN CASES WHERE THERE IS A REFUSAL TO EXPLOIT THE RESULTS OF SHARED COST RESEARCH BY THE CONTRACTOR CONCERNED . ARTICLE 7 THE COMMISSION SHALL BE RESPONSIBLE FOR THE DEFINITION AND , FOLLOWING CONSULTATION OF CREST , THE IMPLEMENTATION OF SUCH COMPLEMENTARY MEASURES TO ACCOMPANY THE STIMULATION PLAN SET OUT IN THE ANNEX AS ARE APPROPRIATE TO ENCOURAGE THE MOBILITY AND INTERCHANGE OF RESEARCHERS WITHIN THE COMMUNITY . ARTICLE 8 THE COMMISSION SHALL BE RESPONSIBLE , FOLLOWING CONSULTATION OF THE SECTORAL MANAGEMENT AND COORDINATION ADVISORY COMMITTEES ( CGCS ) AND CREST , FOR DEFINING THE RANGE OF MEASURES TO BE IMPLEMENTED IN THE CONTEXT OF SECTORAL PROGRAMMES IN ORDER TO ENCOURAGE MOBILITY AND TRAINING AS WELL AS THE AMOUNT OF FINANCIAL RESOURCES TO BE ALLOCATED TO THESE SPECIFIC MEASURES . ARTICLE 9 1 . IN ACCORDANCE WITH ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AGREEMENTS WITH EUROPEAN NON-MEMBER STATES , WITH A VIEW TO ASSOCIATING THEM WITH THIS STIMULATION PLAN . 2 . THE COMMISSION IS AUTHORIZED TO NEGOTIATE THE AGREEMENTS REFERRED TO IN PARAGRAPH 1 . DONE AT BRUSSELS , 12 MARCH 1985 . FOR THE COUNCIL THE PRESIDENT F . M . PANDOLFI ANNEX STIMULATION PLAN FOR EUROPEAN SCIENTIFIC AND TECHNICAL COOPERATION AND INTERCHANGE ( 1985 TO 1988 ) 1 . THE STIMULATION PLAN TAKES THE FORM OF A RANGE OF MEASURES TO AID THE MOBILITY OF RESEARCHERS , COMMUNICATION AMONG SCIENTISTS AND THE DEVELOPMENT OF COOPERATION IN THE FIELD OF RESEARCH AND DEVELOPMENT IN THE COMMUNITY . THESE ARE THEREFORE SUPPORT MEASURES FOR RESEARCH WORKERS , TEAMS OR RESEARCH AND DEVELOPMENT ORGANIZATIONS TO FACILITATE : - TRANSFERS OF RESEARCHERS ( WHETHER NOVICE OR EXPERIENCED ) FROM ONE COMMUNITY COUNTRY TO ANOTHER , - THE BRINGING TOGETHER OF EXPERTISE WHICH IS GEOGRAPHICALLY SEPARATED IN THE COMMUNITY SO THAT JOINT PROJECTS MAY BE UNDERTAKEN , - THE STRENGTHENING OF COMMUNICATION AND EXCHANGES OF INFORMATION WITHIN THE EUROPEAN SCIENTIFIC AND TECHNICAL SYSTEM . 2 . MEASURES TO STIMULATE INTERCHANGE AND COOPERATION APPLY TO ALL FIELDS COVERED BY THE EXACT AND NATURAL SCIENCES ; THE FOLLOWING FIELDS WILL BE GIVEN OBVIOUS ATTENTION : - CHEMISTRY : PARTICULARLY SYNTHETIC CHEMISTRY , COMPOSITE MATERIALS AND MONOMER CHEMISTRY , - " BIOCOMMUNICATION " , - EARTH SCIENCES : ALL ASPECTS RELATING TO STRUCTURES AND MATERIALS , - OPTICS : PARTICULARLY RESEARCH INVOLVING INTEGRATED OPTICS , - MATHEMATICS AND DATA PROCESSING , - OCEANOGRAPHY : MARINE SCIENCES , - SURFACE CHEMISTRY AND PHYSICS : PRINCIPALLY CATALYSIS , INTERSURFACE EXCHANGES , POLYMER-METAL ADHESION , - SCIENTIFIC INSTRUMENTATION . 3 . IN THE FIELD IN WHICH SUPPORT WILL BE GRANTED , MULTINATIONAL PROJECTS CONCERNED BY COMMUNITY ASSISTANCE MEASURES WILL BE CHOSEN ON THE BASIS OF THEIR QUALITY , THE EXTENT TO WHICH THEY ARE MULTIDISCIPLINARY IN CONTENT , THEIR INNOVATIVE ASPECTS AND THEIR VALUE IN TERMS OF BREAKING DOWN BARRIERS BETWEEN DIFFERENT FORMS OF R AND D . 4 . THE STIMULATION PLAN WILL BE IMPLEMENTED BY MAKING USE OF : - MULTISECTORAL INCENTIVE MEASURES : LABORATORY TWINNINGS , OPERATIONS , RESEARCH GRANTS . THESE ACTIONS IMPLY A EUROPEAN NETWORK OF RESEARCH CENTRES , ON WHICH THEY WILL RELY ; - CONTEXTUAL MEASURES TO ENCOURAGE THE MOBILITY OF SCIENTISTS : EXAMINATION OF THE FEASIBILITY OF A RESEARCHERS' TRAVEL VOUCHER , THE ORGANIZATION OF CONCENTRATION MEETINGS BETWEEN MEMBER STATES TO ORGANIZE A CAREER ENDORSEMENT FOR RESEARCHERS WHO HAVE WORKED ABROAD , AN ATTEMPT TO ESTABLISH AN INVENTORY OF NATIONAL POSSIBILITIES FOR EXCHANGE AND COOPERATION . 5 . THE CHOICE OF STIMULATION INCENTIVE MEASURES AND THE TEAMS CONCERNED WILL BE MADE BY THE COMMISSION WHICH , WITH THE HELP OF THE COMMITTEE FOR THE EUROPEAN DEVELOPMENT OF SCIENCE AND TECHNOLOGY ( CODEST ) , WILL MAKE USE OF A PEER REVIEW SYSTEM . THE COMMISSION WILL SEE TO IT THAT THERE IS CONSISTENCY BETWEEN STIMULATION ACTIVITIES AND PROGRAMMED R AND D ACTIVITIES BY CONSULTING THE COMMITTEES SET UP UNDER ITS AEGIS TO ASSIST IT IN PROGRAMME MANAGEMENT . THE CONTEXTUAL AND SECTORAL MEASURES WILL BE SPECIFIED AFTER CONSULTING CREST AND THE RELEVANT CGCS AND WILL BE IMPLEMENTED FOLLOWING A FAVOURABLE OPINION FROM THESE COMMITTEES . 6 . THE COMMISSION WILL AT THE SAME TIME UNDERTAKE A SERIES OF CONSULTATIONS , SURVEYS AND SEMINARS WITH THE COOPERATION OF COMMUNITY SCIENTIFIC AND TECHNICAL CIRCLES IN ORDER TO ANALYZE AND EVALUATE SCIENTIFIC AND TECHNICAL NEEDS AND OPPORTUNITIES , WITH THE AIM OF PROVIDING MORE DETAIL TO THE CONTENT OF THE STIMULATION PLANS . THE COMMISSION WILL COOPERATE CLOSELY WITH THE NATIONAL AUTHORITIES TO ENSURE CONSISTENCY BETWEEN THESE ACTIVITIES AND NATIONAL POLICIES ON RESEARCH STIMULATION . IN THIS CONNECTION , THE COMMISSION WILL CARRY OUT DIRECTLY WITH THE COMPETENT AUTHORITIES OF THE MEMBER STATES ALL NECESSARY CHECKS TO ENSURE THAT THERE IS NO WASTAGE AS A RESULT OF DUPLICATION OR ANY UNACCEPTABLE INTERFERENCE IN NATIONAL RESEARCH AND DEVELOPMENT POLICIES . IN ADDITION , THE COMMISSION WILL KEEP THE COUNCIL REGULARLY INFORMED OF CURRENT WORK .